DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 6/11/2021, which has been entered and made of record. Claims 1, 3-6, 12, 15, 18, 19, and 22 have been amended. Claim 17 has been cancelled. Claim 23 has been added. Claims 1-16 and 18-23 are pending in the application. 
Response to Arguments
Applicant’s arguments, filed on 6/11/2021 with respect to the rejection(s) of independent claims 1 and 19, and the dependent claims 2-11 and 20-22 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as being unpatentable over Han in view of Lin et al. (US 20150348500 A1).
Applicant’s arguments directed to amended limitations in Claims 1 and 19 have been addressed in the detail rejection below with new reference by Lin et al.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.
Applicant’s arguments, filed on 6/11/2021 with respect to the rejection(s) of independent claim 12 and the dependent claims 13-18  under USC 102 have been fully considered in view of the amendments and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2017/0213493 A1), and in view of Lin et al. (US 20150348500 A1).

Regarding Claim 1, Han discloses (Original) A system (Fig. 1. ¶48 reciting “Referring to FIG. 1, the display device 1000”) comprising:
an electronic display comprising a plurality of pixels and configured to display images based at least in part on pixel data (¶48 reciting “the display device 1000 may include a display panel 100”, and ¶50 reciting “The display panel 100 may include a plurality of pixels PX, which display images.”); and
a display pipeline (Fig. 1, a timing controller 500) configured to receive image data and process the image data to determine the pixel data (¶59 disclosing the timing controller 500 receiving input image data IDATA and controlling the scan driver and the data driver.), wherein the display pipeline comprises burn-in compensation circuitry (Fig. 1, an image sticking compensator 200. ¶52 reciting “the image sticking compensator 200 may be included in the timing controller 500.”) configured to apply a plurality of gains to the image data based at least in part on burn-in statistics to generate the pixel data (¶51 reciting “The image sticking compensator 200 may output age compensation data ACDATA based on age data and input image data IDATA. . . the image sticking compensator 200 may include a degradation calculator configured to calculate a degradation weight based on the input image data IDATA and to calculate degradation data of a frame, an accumulator configured to accumulate the degradation data and to generate the age data using the accumulated degradation data, a grayscale scaler configured to generate a scaled input gray scale based on a scaling ratio corresponding to the age data, and a compensator configured to determine a grayscale compensation value corresponding to the age data and an input grayscale of the input image data, and to output the age compensation data ACDATA by applying the grayscale compensation value to the input image data IDATA.”), wherein a gain of the plurality of gains, to be applied to the image data for a pixel of the plurality of pixels, is determined by the burn-in compensation circuitry to compensate the image data for the pixel for burn-in related aging of the pixel. (¶50 reciting “the display panel 100 may provide degradation information (or age information) of the pixels PX generated by pixel sensing to the image Sticking compensator 200. The degradation 
However, Han does not explicitly disclose wherein the gain is determined based at least in part on an emission duty cycle of a current image frame.
Lin teaches “A signal conversion method for a display image” (ABS). Further, Lin teaches obtaining a gain based on backlight duty cycle of the current image data, recites “a plurality of nominated gains corresponding to the backlight duty are obtained” (¶27).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Han) to obtain the gains based on an emission duty cycle of a current image data (taught by Lin). The suggestions/motivations would have been for “reducing the time required for the hardware computation and achieving better power saving effect.” (¶10), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Han in view of Lin discloses (Original) The system of claim 1, wherein the gain is a first gain corresponding to a first color component of the image data for the pixel, and wherein the burn-in compensation circuitry is configured to determine a second gain of the plurality of gains corresponding to a second color component of the image data for the pixel. (Han, ¶50 reciting “The display panel 100 may include a plurality of pixels PX, which display images. . . .  the display panel 100 may provide degradation information (or age information) of the pixels PX generated by pixel sensing to the image Sticking compensator 200. In some embodiments, the pixels PX may mean sub pixels and emit one of a red color light, a green color light and a blue color light.”, and further, ¶51 reciting “The image sticking compensator 200 may output age compensation data ACDATA based on age data and input image data IDATA.”)

Regarding Claim 3, Han in view of Lin discloses (Original) The system of claim 3, where in the gain is determined based at least in part on a brightness adaptation factor (Han, ¶75 disclosing an optimized grayscale compensation value GCOMP corresponding to a brightness adaptation factor, and reciting “the image sticking compensating device 200 may include the compensator 260 to calculate the optimized grayscale compensation value GCOMP according to the accumulated age data A_DATA and the grayscale”), wherein the gain is determined based at least in part on a normalization factor, wherein the normalization factor compensates the gain for an estimated pixel burn-in of a most burnt-in pixel with respect to a maximum gain. (Han, ¶82-83 disclosing a scaling ration ASR corresponding to a 

Regarding Claim 4, Han in view of Lin discloses (Original) The system of claim 1, wherein the gain is determined based at least in part on a brightness adaptation factor (Han, ¶75 disclosing an optimized grayscale compensation value GCOMP corresponding to a brightness adaptation factor, and reciting “the image sticking compensating device 200 may include the compensator 260 to calculate the optimized grayscale compensation value GCOMP according to the accumulated age data A_DATA and the grayscale”), wherein the brightness adaptation factor is determined via a lookup table or an equation, based at least in part on the emission duty cycle of the pixel. (Han, ¶77 reciting “Referring to FIGS. 6 through 8B, the compensator 260 may determine the grayscale compensation value GCOMP using lookup tables.”)

Regarding Claim 5, Han in view of Lin discloses (Original) The system of claim1, wherein the gain is determined based at least in part on a brightness adaptation factor (Han, ¶75 disclosing an optimized grayscale compensation value GCOMP corresponding to a brightness adaptation factor, and reciting “the image sticking compensating device 200 may include the compensator 260 to calculate the optimized grayscale compensation value GCOMP according to the accumulated age data A_DATA and the grayscale”), wherein the brightness adaptation factor is determined via a lookup table or an equation, based at least in part on a global brightness of the electronic display. (Han, Fig. 3 shows a relationship between grayscale levels and luminance values according to the accumulated degradation (or accumulated age) information. Also ¶62-63 disclosing calculating a degradation weight, where L0 corresponding to a global brightness of the display panel, or the initial brightness of the display panel; L1 corresponding to the brightness of an aged display. ¶77 reciting “Referring to FIGS. 6 through 8B, the compensator 260 may determine the grayscale compensation value GCOMP using lookup tables.” Further, ¶99 reciting “Referring to FIG. 12, the degradation calculator 220 may calculate a degradation weight SW based on input image data.” Furthermore, ¶100 reciting “The input image data may include a location Pxy of a pixel, luminance LD of the pixel, an emission duty EDD of the pixel, an emission frequency EFD of the pixel, and/or the like.”)

Regarding Claim 7, Han in view of Lin discloses (Original) The system of claim 1, wherein the electronic display comprises a self-emissive electronic display (Han, ¶49 reciting “The display device 1000 may be an organic light emitting display device, a liquid crystal display device, or the like. Further, the display device 1000 may , wherein the plurality of pixels of the self-emissive electronic display age non-uniformly due to luminance output, temperature, or both. (Han, ¶50 reciting “the display panel 100 may provide degradation information (or age information) of the pixels PX generated by pixel sensing to the image Sticking compensator 200. The degradation information may include emission time, gray scale level, luminance level, temperature of the pixels PX, and/or the like.”)

Regarding Claim 8, Han in view of Lin discloses (Original) The system of claim 7, wherein at least some of the plurality of pixels comprises one or more sub-pixels each corresponding to a color component of the image data, and wherein the burn-in compensation circuitry is configured to determine a different gain for each color component of the image data. (Han, ¶50-51 disclosing the image sticking compensator 200 (corresponding to the burn-in compensation circuitry) configured to determine degradation information for age compensation (i.e. gain) for the pixels PX, and ¶50 reciting “the pixels PX may mean Sub pixels and emit one of a red color light, a green color light and a blue color light.”)

Regarding Claim 9, Han in view of Lin discloses (Original) The system of claim 1, wherein the display pipeline comprises burn-in statistics collection circuitry configured to estimate incremental updates to a burn-in history corresponding to pixel aging that is expected to occur due to utilization of the plurality of pixels in response to the pixel data, a temperature of the plurality of pixels, or a combination thereof (Han, ¶61 disclosing the system including an accumulator 240. Further, ¶64 disclosing the accumulator 240 may accumulate the degradation data including age information of each of the pixels, and ¶65 further reciting “the accumulator 240 may generate the age data A_DATA by accumulating the degradation data STDATA and a grayscale of the age compensation data ACDATA.” In addition, ¶63 disclosing the degradation weight is calculated based on at least one of a location, an input grayscale level, an emission duty, and an emission frequency of a corresponding pixel, and a current temperature of the display panel.), and wherein the burn-in compensation circuitry is configured to estimate a gain map of the plurality of gains based at least in part on the burn-in history. (¶29 reciting “the image sticking display device and the display device having the same according to example embodiments may accumulate the degradation data (i.e., generate the age data) with respect to the each of the pixels reflecting location characteristics in the display panel, emission information, temperature, etc, such that accurate amount of degradation of each pixel may be calculated.” Further ¶64 reciting “The accumulator 240 may accumulate the degradation data STDATA and scaled input grayscale IGRAY2 at every frame to update the age data A_DATA. In other words, the compensated grayscale value CGRAY of a pixel may correspond to a compensated grayscale level for representing (displaying) a specific input grayscale IGRAY at a specific age corresponding to the age data A_DATA of the pixel. The accumulator 240 may provide the age data A_DATA to the compensator 260.”)

Regarding Claim 10, Han in view of Lin discloses (Original) The system of claim 9, wherein the burn-in statistics collection circuitry is configured to determine a history update for the pixel based at least in part on the pixel data, the emission duty cycle of the pixel, an average pixel luminance of the electronic display, or any combination thereof. (Han, ¶63 reciting “The degradation calculator 220 may calculate a degradation weight based on input image data IDATA and calculate degradation data STDATA of a frame (e.g., a present frame). The degradation calculator 220 may calculate the degradation weight based on display panel conditions. In some embodiments, the degradation weight may be calculated based on at least one of a location, an input grayscale level, an emission duty, and an emission frequency of a corresponding pixel, and a current temperature of the display panel. The degradation calculator 220 may provide the degradation data STDATA of the present frame (or a previous frame) to which the degradation weight is applied to the accumulator 240.”)

Regarding Claim 19, Han discloses (Original) A method (ABS) comprising:
processing a frame of image data in a display pipeline for display on an electronic display; (¶48 reciting “the display device 1000 may include a display panel 100”, and ¶50 reciting “The display panel 100 may include a plurality of pixels PX, which display images.” In addition, ¶26 reciting “The image sticking compensator may comprise a degradation calculator configured to calculate a degradation weight based on input image data and to calculate degradation data of a frame, an accumulator 
determining an estimated aging of at least one pixel of the electronic display; (¶51 reciting “the image sticking compensator 200 may include a degradation calculator configured to calculate a degradation weight based on the input image data IDATA and to calculate degradation data of a frame, an accumulator configured to accumulate the degradation data and to generate the age data using the accumulated degradation data”)
applying, before the frame is displayed on the electronic display, a gain to the image data corresponding to the at least one pixel to generate compensated image data, wherein the gain is based at least in part on the estimated aging of the at least one pixel; (¶50 reciting “the display panel 100 may provide degradation information (or age information) of the pixels PX generated by pixel sensing to the image Sticking compensator 200. The degradation information may include emission time, gray scale level, luminance level, temperature of the pixels PX, and/or the like. The degradation information may be generated by every pixel PX or every pixel block having predetermined grouped pixels.” Further, ¶51 reciting “The image sticking compensator 200 may output age compensation data ACDATA based on age data and input image data IDATA”, where the compensation data ACDATA corresponds to gains to be applied to the image data. Furthermore, ¶63 reciting “the degradation weight may be calculated based on at least one of a location, an input grayscale level, an emission duty, and an emission frequency of a corresponding pixel, and a current temperature of the display panel.”) and 
determining a history update to the estimated aging of the at least one pixel based at least in part on the compensated image data. (¶64 disclosing the accumulator 240 may accumulate the degradation data including age information of each of the pixels, and ¶65 further reciting “the accumulator 240 may generate the age data A_DATA by accumulating the degradation data STDATA and a grayscale of the age compensation data ACDATA.” In addition, ¶63 disclosing the degradation weight is calculated based on at least one of a location, an input grayscale level, an emission duty, and an emission frequency of a corresponding pixel, and a current temperature of the display panel.)
However, Han does not explicitly disclose the gain is based at least in part on the estimated aging of the at least one pixel and an emission duty cycle of the at least one pixel, and the estimated aging of the at least one pixel based at least in part on the current emission duty cycle.
Lin teaches “A signal conversion method for a display image” (ABS). Further, Lin teaches obtaining a gain based on backlight duty cycle of the current image data, recites “a plurality of nominated gains corresponding to the backlight duty are obtained” (¶27).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Han) to obtain the gains based on an emission duty cycle of a current image data (taught by Lin). The suggestions/motivations would have been for “reducing the time required for the hardware computation and achieving better power saving effect.” (¶10), and Applying a 

Regarding Claim 20, Han in view of Lin discloses (Currently amended) The method of claim 19, wherein determining the estimated aging of the at least one pixel comprises identifying a gain map of a plurality of pixels based at least in part on the estimated aging of the at least one pixel. (Han, ¶29 reciting “the image sticking display device and the display device having the same according to example embodiments may accumulate the degradation data (i.e., generate the age data) with respect to the each of the pixels reflecting location characteristics in the display panel, emission information, temperature, etc, such that accurate amount of degradation of each pixel may be calculated.” Further ¶64 reciting “The accumulator 240 may accumulate the degradation data STDATA and scaled input grayscale IGRAY2 at every frame to update the age data A_DATA. In other words, the compensated grayscale value CGRAY of a pixel may correspond to a compensated grayscale level for representing (displaying) a specific input grayscale IGRAY at a specific age corresponding to the age data A_DATA of the pixel. The accumulator 240 may provide the age data A_DATA to the compensator 260.”)

Regarding Claim 21, Han in view of Lin discloses (Original) The method of claim 20, wherein applying the gain to the image data corresponding to the at least one pixel of the plurality of pixels comprises applying a brightness adaptation factor, a normalization factor, or both to a gain value of the gain map corresponding to a pixel position of the at least one pixel. (Han, ¶75 disclosing an optimized grayscale compensation value GCOMP corresponding to a brightness adaptation factor, and reciting “the image sticking compensating device 200 may include the compensator 260 to calculate the optimized grayscale compensation value GCOMP according to the accumulated age data A_DATA and the grayscale” Further, ¶99-100 reciting “Referring to FIG. 12, the degradation calculator 220 may calculate a degradation weight SW based on input image data. [0100] The input image data may include a location Pxy of a pixel, luminance LD of the pixel, an emission duty EDD of the pixel, an emission frequency EFD of the pixel, and/or the like. ”) 

Regarding Claim 22, Han in view of Lin discloses (Original) The method of claim 21, wherein the brightness adaptation factor is determined based at least in part on a global brightness of the frame and the current emission duty cycle of the at least one pixel. (Han, ¶99-100 reciting “Referring to FIG. 12, the degradation calculator 220 may calculate a degradation weight SW based on input image data. [0100] The input image data may include a location Pxy of a pixel, luminance LD of the pixel, an emission duty EDD of the pixel, an emission frequency EFD of the pixel, and/or the like. ” Fig. 3 shows a relationship between grayscale levels and luminance values according to the accumulated degradation (or accumulated age) information. Also ¶62-63 disclosing calculating a degradation weight, where L0 corresponding to a global brightness of the display panel, or the initial brightness of the display panel; L1 corresponding to the brightness of an aged display. Lin, teaches obtaining a gain based on backlight duty cycle of the current image data, recites “a plurality of  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Lin et al., and further in view of Nho et al. (US 20180075798 A1).

Regarding Claim 11, Han in view of Lin discloses (Original) The system of claim 1, wherein the burn-in compensation circuitry is configured to determine a gain map of the plurality of gains to determine the gain(Han, ¶29 reciting “the image sticking display device and the display device having the same according to example embodiments may accumulate the degradation data (i.e., generate the age data) with respect to the each of the pixels reflecting location characteristics in the display panel, emission information, temperature, etc, such that accurate amount of degradation of each pixel may be calculated.” Further, ¶64 reciting “The accumulator 240 may accumulate the degradation data STDATA and scaled input grayscale IGRAY2 at every frame to update the age data A_DATA. In other words, the compensated grayscale value CGRAY of a pixel may correspond to a compensated grayscale level for representing (displaying) a specific input grayscale IGRAY at a specific age corresponding to the age data A_DATA of the pixel. The accumulator 240 may provide the age data A_DATA to the compensator 260.”).
However, Han in view of Lin does not explicitly disclose wherein the burn-in compensation circuitry is configured to up-sample the gain map from a first resolution to a second resolution before applying the gain to the image data for the pixel, wherein the first resolution is less than the second resolution, and the second resolution corresponds to the electronic display.
Nho teaches “The processing circuitry prepares image data to send to the pixel and adjusts the image data to compensate for operational variations of the display based on feedback received from the display that describes a present operational behavior of the pixel.” (ABS), and a burn-in compensation (BIC) block (¶225). Further, Nho teaches “ the correction map be a reduced resolution correction map that enables low power and fast response operations such that, for example, the image data generation and processing circuitry 350 may reduce the resolution of the correction values prior to their storage in memory” (¶305) and “The correction map (or a portion thereof, for example, data corresponding to a particular region or group of pixels 366), may be read from the memory of the image data generation and processing circuitry 350. The correction map (e.g., one or more correction values) may then (optionally) be scaled, whereby the scaling corresponds to (e.g., offsets or is the inverse of) a resolution reduction that was applied to the correction map.” (¶306). Furthermore, Nho recites “Conversion of the correction map may be undertaken via interpolation (e.g., Gaussian, linear, cubic, or the like), extrapolation (e.g., linear, polynomial, or the like), or other conversion techniques being applied to the data of the correction map. This may allow for accounting of, for example, boundary conditions of the correction map and may yield compensation driving data that may be applied to raw display content (e.g., image data) so as to generate compensated image data 352 that is transmitted to the pixels 366.” (¶307). In other words, Nho teaches inverse of a 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Han in view of Lin) to up-sample the correction map before applying it to pixels (taught by Nho). The suggestions/motivations would have been to reduce the resolution of the correction map prior to their storage to use less memory and then up-sample the map before applying it (¶305-306), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim and its base claims as a whole, particularly the limitations similar to “the burn-in compensation circuitry is configured to scale the image data for the pixel by a scaling factor and determine a brightness adaptation factor using the scaled image data, wherein the scaling factor is proportional to a global brightness of the electronic display divided by the emission duty cycle.” in combination with the remaining aspects of the claim.

Claims 12-16, 18 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 12 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim as a whole, particularly the limitations similar to “wherein an incremental update of the plurality of incremental updates is downsampled to a dynamic string, wherein same bits of the dynamic string have different meanings depending on a parameter” in combination with the remaining aspects of the claim. Claims 13-18 depend from claim 12, and therefore also contain allowable subject matter.
The closest prior art (Han in view of Lin) teaches a method/system of a display panel having burn-in aging compensation. However, the closest prior fails to teach each and every limitations in Claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YI WANG/Primary Examiner, Art Unit 2611